Case 2:20-cv-06869-MCA-LDW Document 33 Filed 02/25/21 Page 1 of 5 PageID: 1999




                                                                                                         CLOSING

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

                CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
         MADELINE COX ARLEO                                                    50 WALNUT ST. ROOM 4066
      UNITED STATES DISTRICT JUDGE                                                 NEWARK, NJ 07101
                                                                                     973-297-4903

 February 25, 2021

 VIA ECF
 Counsel of Record
                                                LETTER ORDER

          Re:      In the Park Savoy Caterers LLC, et al. v. Selective Insurance Group, Inc., et
                   al.,
                   Civil Action No. 20-6869___________________________________________

 Dear Litigants:

         This matter comes before the Court by way of Defendants Selective Insurance Group,
 Inc.’s and Selective Casualty Insurance Company’s (collectively “Selective” or “Defendants”)
 Motion to Dismiss Plaintiffs In the Park Savoy Caterers LLC’s and In the Park Chateau Caterers’
 (collectively “Plaintiffs”) Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF
 No. 8. Plaintiffs oppose the Motion. ECF No. 13. For the reasons explained below, Defendants’
 Motion is GRANTED.

 I.       BACKGROUND 1

          This putative class action arises out of precautionary measures issued in states across the
 country in response to the COVID-19 pandemic which resulted in the closure of non-essential
 businesses. See generally Compl., ECF No. 1. Due to the manner in which COVID-19 spreads,
 states have issued executive orders curtailing business operations in order to slow the transmission
 of the virus (“Closure Orders”). See id. ¶¶ 25-34. These Closure Orders have forced restaurants
 and other foodservice businesses, as well as retail establishments and entertainment venues, to
 “close, furlough employees, and endure a sudden shutdown of cash flow that threatens their
 survival.” Id. ¶ 4. Plaintiffs allege that they have “suffered a direct physical loss of and damage
 to their property because they have been unable to use their property for its intended purpose.” Id.
 ¶ 45.




 1
   The facts are drawn from the Complaint, ECF No. 1, as well as those documents that are “integral to or explicitly
 relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis
 omitted).
Case 2:20-cv-06869-MCA-LDW Document 33 Filed 02/25/21 Page 2 of 5 PageID: 2000




        Most businesses are insured against catastrophic events through all-risk commercial
 property insurance policies. Id. ¶ 8. Plaintiffs, catering halls and event spaces located in Florham
 Park and East Brunswick, New Jersey, have all-risk insurance policies (the “Policies”) with
 Defendant Selective Casualty Insurance Company. Id. ¶¶ 18-19. 2 Within the Policies is a “Virus
 or Bacteria Exclusion,” which carves out virus-related losses from coverage and states:

                    [Defendants] do not pay for loss, cost, or expense caused by,
                    resulting from, or relating to any virus, bacterium, or other
                    microorganism that causes disease, illness, or physical distress or
                    that is capable of causing disease, illness, or physical distress.

                    This exclusion applies to, but is not limited to, any loss, cost, or
                    expense as a result of:

                         a. Any contamination by any virus, bacterium, or other
                         microorganism; or

                         b. Any denial of access to property because of any virus,
                         bacterium, or other microorganism.

 Def. Mem. Ex. A at 97, Ex. B at 460 (the “Virus Exclusion Provision”). 3

         On June 4, 2020, Plaintiffs filed the instant action on behalf of themselves and a proposed
 class of similarly situated entities, alleging that Defendants “wrongfully and illegally refused to
 provide coverage to which Plaintiffs and Class Members are entitled,” Compl. ¶ 74, and that
 Defendants have “denied claims related to COVID-19 on a uniform and class-wide basis, without
 individual bases or investigation,” id. ¶ 75. Plaintiffs seek a declaratory judgment declaring (1)
 any losses incurred by the Plaintiffs as a result of the Closure Orders are covered under three
 distinct provisions of the Policies; and (2) Defendants are obligated to pay Plaintiffs for the full
 amount of losses incurred as a result of the Closure Orders (Counts I, III, and V). Id. ¶¶ 71-77,
 87-93, 102-08. Plaintiffs also allege a breach of contract, contending that Defendants have
 breached the same three provisions (Counts II, IV, and VI). Id. ¶¶ 78-86, 94-101, 109-16.

         On July 20, 2020, Defendants filed the instant motion to dismiss for failure to state a claim,
 ECF No. 8, which Plaintiffs oppose, ECF No. 13. The Parties have also filed a series of letter
 notices of supplemental authority. ECF Nos. 10, 14, 16-32.

 II.        LEGAL STANDARD

        In resolving a Rule 12(b)(6) motion to dismiss, the Court accepts all pleaded facts as true,
 construes the complaint in the plaintiff’s favor, and determines “whether, under any reasonable
 reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty. of Allegheny,

 2
   Although Plaintiffs have separate insurance policies with Defendants, Plaintiffs’ Policies are allegedly identical in
 all ways material to this instant matter. See Def. Mem. at Exs. A & B, ECF Nos. 8.2, 8.3.
 3
     Page numbers correspond to the “SEL” page numbers in the exhibits attached to Defendants’ Motion.
                                                           2
Case 2:20-cv-06869-MCA-LDW Document 33 Filed 02/25/21 Page 3 of 5 PageID: 2001




 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation marks and citation omitted). To survive a
 motion to dismiss, the claims must be facially plausible, meaning that the pleaded facts “allow[]
 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The allegations must be “more than labels and
 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.
 Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 III.    DISCUSSION

        Defendants argue that Plaintiffs’ claims are barred from coverage by the Virus Exclusion
 Provision. The Court agrees.

        Under New Jersey law, 4 the “interpretation of an insurance contract is a question of law.”
 State Nat’l Ins. Co. v. City of Camden, 10 F. Supp. 3d 568, 574 (D.N.J. 2014). When interpreting
 an insurance policy,

                  [i]f the policy terms are clear, courts should interpret the policy as
                  written and avoid writing a better insurance policy than the one
                  purchased. However, if the policy language is ambiguous, we
                  construe the language to comport with the reasonable expectations
                  of the insured. That is, if the policy language fairly supports two
                  meanings, one that favors the insurer, and the other that favors the
                  insured, the policy should be construed to sustain coverage.
                  Insurance policy exclusions must be narrowly construed; the burden
                  is on the insurer to bring the case within the exclusion. On the other
                  hand, clauses that extend coverage are to be viewed broadly and
                  liberally.

 Villa v. Short, 195 N.J. 15, 23-24 (2008) (internal quotation marks and citations omitted). The
 Court concludes that the Policies’ Virus Exclusion Provision unambiguously bars coverage due
 any loss resulting from the Closure Orders.

         The Virus Exclusion Provision bars coverage not only for loss “caused by” a virus, but also
 loss “resulting from” or “relating to” a virus. Def. Mem. Ex. A at 97, Ex. B at 460 (emphasis
 added). Repeatedly throughout the Complaint, Plaintiffs admit that the Closure Orders resulted
 from, or at the very least are related to, risk associated with the COVID-19 pandemic. See, e.g.,
 Compl. ¶ 3 (“As a result [of the need to protect the health and safety of residents from the spread
 of COVID-19], many governmental entities entered civil authority orders suspending or curtailing
 business operations. . . .”); id. ¶ 9 (“Defendants . . . are denying the obligation to pay business
 income losses and other covered expenses incurred by policyholders for physical loss and damage
 to the insured property from measures put in place by the civil authorities to stop the spread of
 COVID-19 among the population.”); id. ¶ 93 (“Plaintiffs’. . . losses incurred in connection with
 the Closure Orders and the necessary interruptions of their businesses stemming from the

 4
  The Parties do not dispute that New Jersey law governs the Policies’ construction. See Gilbert Spruance Co. v. Pa.
 Mfrs.’ Ass’n, 134 N.J. 96, 109 (1993).
                                                         3
Case 2:20-cv-06869-MCA-LDW Document 33 Filed 02/25/21 Page 4 of 5 PageID: 2002




 COVID-19 pandemic are insured losses under their Policies.”). There is thus no doubt that any
 losses Plaintiffs allege are “related to” COVID-19 and thus barred by the Virus Exclusion
 Provision.

         Recently, this Court and New Jersey courts have consistently interpreted similar insurance
 policy provisions under New Jersey law to bar coverage. See, e.g., 7th Inning Stretch LLC v. Arch
 Ins. Co., No. 20-8161, 2021 U.S. Dist. LEXIS 11326, at *4 (D.N.J. Jan. 19, 2021) (“Because the
 Stay-at-Home Orders were issued to mitigate the spread of the highly contagious novel
 coronavirus, Plaintiffs’ losses are tied inextricably to that virus and are not covered by the
 policies.”); Mac Prop. Grp., LLC v. Selective Fire & Cas. Ins. Co., No. L-2629-20, 2020 WL
 7422374, at *9 (N.J. Super. Nov. 5, 2020) (“The allegations of the Complaint itself essentially are
 that a virus, specifically COVID-19, was the cause of the governmental action. Since the virus is
 alleged to be the cause of the governmental action, and the governmental action is asserted to be
 the cause of the loss, plaintiff cannot avoid the clear and unmistakable conclusion that the
 coronavirus was the cause of the alleged damage or loss.”); N&S Rest. LLC v. Cumberland Mut.
 Fire Ins. Co., No. 20-5289, 2020 WL 6501722, at *3 (D.N.J. Nov. 5, 2020) (“There is no doubt
 that COVID-19, a virus, caused Governor Murphy to issue the Executive Order mandating closure
 of the restaurant.”); Eye Care Ctr. of N.J., PA v. Twin City Fire Ins. Co., No. 20-5743, 2021 WL
 457890, at *2 (D.N.J. Feb. 8, 2021) (“But for the ‘spread’ of COVID-19, governments would not
 have issued closure orders, and Eye Care would not have stopped performing non-emergency
 procedures.”). No New Jersey court or district court in the District of New Jersey has ruled to the
 contrary. 5

        Plaintiffs claim that under the Appleman Rule, the Virus Exclusion Provision does not
 apply because “the efficient proximate cause of Plaintiffs’ . . . losses, were precautionary measures
 taken by their respective States and/or counties to prevent the spread of COVID-19 in the future,
 not because coronavirus was found in or on Plaintiffs’ insured property.” Compl. ¶ 46; see also
 Pl. Mem. at 4-5, ECF No. 13 (citing Auto Lenders Acceptance Corp. v. Genteli Ford, Inc., 181
 N.J. 245, 256-57 (2004), which relies upon 5 Appleman, Insurance Law & Practice § 3083).
 Pursuant to the Appleman Rule, “if an exclusion ‘bars coverage for losses caused by a particular

 5
   Similarly, the Parties have submitted a plethora of cases from other courts addressing similar virus exclusion
 provisions, the vast majority of which have concluded that these provisions bar coverage for alleged loss due to closure
 orders. See, e.g., Chattanooga Prof. Baseball LLC v. Nat’l Cas. Co., No. 20-1312, 2020 WL 6699480, at *3 (D. Ariz.
 Nov. 13, 2020); Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., No. 20-4434, 2020 WL 5642483, at *2 (N.D. Cal.
 Sept. 22, 2020); Kessler Dental Assocs., P.C. v. Dentists Ins. Co., No. 20-3376, 2020 WL 7181057, at *3 (E.D. Pa.
 Dec. 7, 2020); Hajer v. Ohio Sec. Ins. Co., No. 20-283, 2020 WL 7211636, at *4 (E.D. Tex. Dec. 7, 2020); Natty
 Greene’s Brewing Co., LLC v. Travelers Cas. Ins. Co. of Am., No. 20-437, 2020 WL 7024882, at *3-4 (M.D.N.C.
 Nov. 30, 2020); AFM Mattress Co., LLC v. Motorist Com. Mut. Ins. Co., No. 20-3556, 2020 WL 6940984, at *4
 (N.D. Ill. Nov. 25, 2020); Park Two LLC v. Owners Ins. Co., No. 20-1047, 2021 WL 135319, at *4 (N.D. Ala. Jan.
 14, 2021); Turek Enters., Inc. v. State Farm Mut. Auto. Ins., No. 20-11655, 2020 WL 5258484, at *8-9 (E.D. Mich.
 Sept 3, 2020); 10E, LLC v. Travelers Indem. Co. of Conn., 20-4418, 2020 WL 5095587, at *5-6 (C.D. Cal. Aug. 28,
 2020); Diesel Barbershop v. State Farm Lloyds, 479 F. Supp. 3d 353, 360-62 (W.D. Tex. 2020). By contrast, only
 three outlier courts which have analyzed virus exclusion provisions have found coverage. Urogynecology Specialist
 of Fla., Inc. v. Sentinel Ins. Co., Ltd., No. 20-1174, 2020 WL 5939172, at *3-4 (M.D. Fla. Sept. 24, 2020); Henderson
 Rd. Rest. Sys., inc. v. Zurich Am. Ins. Co., No. 20-1239, 2021 WL 168422, at *14-15 (N.D. Ohio Jan. 19, 2021);
 McKinley Dev. Leasing Co., Ltd. v. Westfield Ins. Co., No. 2020 CV 00815, 2021 WL 506266, at * (Ohio Ct.
 Common Pleas Feb. 9, 2021).
                                                            4
Case 2:20-cv-06869-MCA-LDW Document 33 Filed 02/25/21 Page 5 of 5 PageID: 2003




 peril, the exclusion applies only if the excluded peril was the efficient proximate cause of the
 loss.’” N.J. Transit Corp. v. Certain Underwriters at Lloyd’s London, 461 N.J. Super. 440, 460
 (App. Div. 2019) (quoting Zurich Am. Ins. v. Keating Bldg. Corp., 513 F. Supp. 2d 55, 70 (D.N.J.
 2007)).

         As an initial matter, the application of the Appleman Rule is of no matter here because the
 Virus Exclusion Provision bars loss not only “caused by” or “resulting from” a virus, but also loss
 “relating to” a virus. See Def. Mem. Ex. A at 97, Ex. B at 460; see also Gladstone v. Westport
 Ins. Corp., No. 10-652, 2011 WL 5825985, at *9 (D.N.J. Nov. 16, 2011) (explaining that the word
 “[r]elated is commonly understood to be a broad term”). Regardless, as Chief Judge Wolfson
 concluded in Causeway Automotive, LLC v. Zurich American Insurance Co. when faced with the
 identical argument:

                  Plaintiffs’ argument, however, erroneously focuses on the sequence
                  of events that lead to the issuance of the Executive Orders, as
                  opposed to what, in fact, was the predominant cause of their losses.
                  The Executive Orders were issued for the sole reason of reducing
                  the spread of the virus that causes COVID-19 and would not have
                  been issued but for the presence of the virus in the State of New
                  Jersey. . . . In that regard, the ‘but-for’ cause of Plaintiffs’ losses
                  was COVID-19—the Executive Orders and the virus are so
                  inextricably connected that it is undeniable that the Orders were
                  issued because of the virus.

 No. 20-8389, 2021 WL 486917, at *6 (D.N.J. Feb. 10, 2021). The Court went on to cite to cases,
 both in New Jersey and across the country, where courts had concluded that COVID-19 was the
 predominate cause of plaintiffs’ losses. See id. For this reason, as well as those stated above, the
 Court concludes that the Virus Exclusion Provision unambiguously bars recovery for Plaintiffs’
 losses. 6

 IV.     CONCLUSION

      For the reasons stated above, Defendants’ Motion to Dismiss for failure to state a claim,
 ECF No. 8, is GRANTED, and Plaintiffs’ Complaint is DISMISSED WITH PREJUDICE.

                                                           SO ORDERED.

                                                             /s Madeline Cox Arleo__________
                                                             MADELINE COX ARLEO
                                                             UNITED STATES DISTRICT JUDGE




 6
   Because the Court concludes that the Virus Exclusion Provision unambiguously bars recovery for Plaintiffs’
 losses, it declines to address Defendants’ alternative arguments in support of dismissal.
                                                         5
